DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the transitional phrase “wherein using a flow deflector plate…” appears to be incorrect, because this phrase appears to be introducing a new limitation, therefore reciting, “further comprising using a flow deflector plate” is more correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7 and 11-13, in claim 1, the recitation “the liquid surface level of the evaporating liquid in the evaporation area is higher than that in the heat transfer area” lacks antecedent basis for “the liquid surface level of the evaporating liquid in the evaporation area” – reciting “a” instead of “the” would overcome this rejection. Additionally, the phrase “than that in the heat transfer area” is insufficiently clear as to what is covered by “that”. Reciting “a liquid surface level of the evaporating liquid in the evaporation area is higher than liquid a surface level of the evaporating liquid in the heat transfer area” would overcome this rejection.
Regarding claim 3, the recitation “in a direction from above towards below,” is unclear because these phrases ‘above” and “below” must be recited in relation to something. Examiner believes reciting “in a direction from above towards below the separator plate,” would overcome this rejection.
Regarding claim 6, the recitation “allowing a liquid to pass while blocking bubbles in the liquid” is confusing because earlier in the claims are recited “an evaporating liquid” therefore the recitation of “the liquid” in this instance is unclear. Additionally, it is unclear if “a liquid” is the same or different than “an evaporating liquid” – differentiation is needed, or antecedent terminology required for clarity.
Regarding claims 8-10, in claim 8, the recitation “mainly heating” and “mainly collected” is a is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 13, the recitation “to heat an evaporating liquid” is confusing because earlier in the claims are recited “an evaporating liquid” therefore the recitation of “an evaporating liquid” in this instance is unclear. Additionally, it is unclear if “an evaporating liquid” is the same or different than “an evaporating liquid” – differentiation is needed, or antecedent terminology required for clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clawson (US 5,097,802).
Regarding claim 8, Clawson teaches a method for submerged combustion and delayed evaporation (see title, abstract) comprising the following steps: using a separator plate 30 to separate a space 28 for containing an evaporating liquid to form a heat transfer area based on submerged combustion and an evaporation area 34 which communicate with each other at a bottom portion (through voids 36 of plate 30, see Fig 2, C5:L19-46); introducing a combustion-supporting gas and a combustible gas or introducing a high-temperature flue gas into the heat transfer area (burner 12 provides heat in form of high temperature flue gas products 26 to space 28, see Fig 2, C5:L19-25); making a gas pressure within a flue gas chamber above a liquid surface of the heat transfer area to be larger than a gas pressure within a vapor chamber above a liquid surface of the evaporation area (see Fig 2, C6:L5-15), and a liquid surface level of the evaporating liquid in the heat transfer area to be lower than a liquid surface level of the evaporating liquid in the evaporation area (see Fig 2, reservoir 28 level in chamber 32 is lower than that in chamber 34), wherein the evaporating liquid is mainly heated in the heat transfer area and then evaporated in the evaporation area, a vapor generated by evaporating the evaporating liquid is mainly collected in the vapor chamber (See Fig 2, C5:L19-46, the dewpoint of gas products is raised in chamber 34 therefore mainly heating in the first higher pressure area and therefore mainly evaporating in the second lower pressure area exiting with gas).
Regarding claim 10, Clawson teaches the process further comprises using flow deflector plate to guide a flow direction of the evaporating liquid such that the evaporating liquid is capable of circulating in the heat transfer area and the evaporation area around the flow deflector plate (portion of plate 30 changes by voids 36 in Fig 2 of Clawson, reading upon this deflector plate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 5,097,802) as applied above and further in view of Smith (US 7,845,314).
Regarding claim 9, Clawson teaches all limitations as set forth above, however Clawson does not teach the method further comprising arranging a combustor below a liquid surface in the heat transfer area based on submerged combustion where the combustion-supporting gas and the combustible gas are introduced into and combusted in to obtain a high-temperature flue gas.
Smith teaches a submerged combustion compact evaporator with at least a portion of the combustion chamber being submerged in the water and the submerged portion comprising sparger tube to emerge the gases into the evaporating water to mix with and agitate the water to promote evaporation (see title, abstract, Fig 1, C11:L62-65).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Clawson with the partially submerged combustion as taught by Smith to include mixing sparger to promote agitation and mixing of the combustion products with the fluid being evaporated.
Allowable Subject Matter
Claims 1-7 and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering claims 1-7 and 11-13, the prior art does not teach or fairly suggest an evaporator for submerged combustion and delayed evaporation comprising: a housing formed with a space for containing an evaporating liquid; a separator plate arranged in an interior of the housing and dividing the housing into a heat transfer area based on submerged combustion and an evaporation area; a vapor chamber located above a liquid surface of the evaporation area; a flue gas chamber located above a liquid surface of the heat transfer area, wherein the flue gas chamber is provided with a flue gas outlet, the flue gas outlet is provided with a pressure valve which is capable of controlling a gas pressure within the flue gas chamber such that the gas pressure within the flue gas chamber is larger than a gas pressure within the vapor chamber, and the liquid surface level of the evaporating liquid in the evaporation area is higher than that in the heat transfer area.
Clawson (US 5,097,802) is regarded as the closest relevant prior art, Clawson teaches an evaporator for submerged combustion and subsequent evaporation by increasing dewpoint of the flue gas, by passing the flue gas into heating chamber 32 where it mixes with water reservoir 28 and then passes through separator plate 30 to evaporation chamber 34 where the liquid evaporates mixed with the flue gas and leaves the chamber, the heating chamber pressure being higher, and therefore liquid level being lower than in the evaporation chamber (see Fig 2 and C5:L19-46, C6:L5-20), however Clawson does not teach wherein the flue gas chamber located above a liquid surface of the heat transfer area is provided with a flue gas outlet, because Clawson teaches away and actively wants the flue gas to mix with the evaporating liquid.
Regarding claims 8-10, if applicant were to include the limitation that “the heat transfer chamber is provided with a flue gas outlet”, claims 8-10 would also be allowable.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further citations to submerged combustion chambers are cited herein, Travis (US 5,082,525), Linton (US 5,381,742), Panz (US 6,239,277, 6,338,337), Bolton (US 6,913,671), Lakatos (US 8,425,668), Panz (US 8,852,394), Zupancic (US 2019/0282918), Yue et al (US 10,907,828).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772